Filed pursuant to Rule 424(b)(2) Registration Statements Nos. 333-183618 and 333-183618-01 PRELIMINARY PROSPECTUS SUPPLEMENT (SUBJECT TO COMPLETION) DATED MAY 13, 2013 PROSPECTUS SUPPLEMENT (To Prospectus dated August 29, 2012) Petrobras Global Finance B.V. Unconditionally guaranteed by Petróleo Brasileiro S.A.—Petrobras (Brazilian Petroleum Corporation—Petrobras) U.S.$ % Global Notes due 2016 U.S.$ % Global Notes due 2019 U.S.$% Global Notes due 2023 U.S.$% Global Notes due 2043 U.S.$ Floating Rate Global Notes due 2016 U.S.$ Floating Rate Global Notes due 2019 The % Global Notes due 2016(the “2016Notes”), the % Global Notes due 2019 (the “2019Notes”), the % Global Notes due 2023 (the “2023Notes”), the % Global Notes due 2043 (the “2043 Notes” and together with the 2016 Notes, 2019 Notes and 2023 Notes, the “Fixed Rate Notes”), the Floating Rate Global Notes due 2016 (the “2016 Floating Rate Notes”) and the Floating Rate Global Notes due 2019 (the “2019 Floating Rate Notes” and together with the 2016 Floating Rate Notes, the “Floating Rate Notes”) (each a “series” and collectively the “notes”) are general, unsecured, unsubordinated obligations of Petrobras Global Finance B.V., or “PGF,” a wholly-owned subsidiary of Petróleo Brasileiro S.A.-Petrobras, or “Petrobras.” The notes will be unconditionally and irrevocably guaranteed by Petrobras.The 2016 Notes will mature on May 20, 2016, and will bear interest at the rate of % per annum. Interest on the 2016 Notes is payable on and of each year, beginning on . The 2019 Notes will mature on January15 , 2019, and will bear interest at the rate of % per annum. Interest on the 2019 Notes is payable on and of each year, beginning on . The 2023 Notes will mature on May 20, 2023, and will bear interest at the rate of % per annum. Interest on the 2023 Notes is payable on and of each year, beginning on . The 2043 Notes will mature on May 20, 2043, and will bear interest at the rate of % per annum. Interest on the 2043 Notes is payable on and of each year, beginning on . The 2016 Floating Rate Notes will mature on May 20, 2016 , and will bear interest at a floating rate equal to thethree-month U.
